DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 07/15/2021.
Claims 19-21, 23-27, 29-30, 34-37, 39-43, 45-46 and 50-53 remain pending in the application.

Allowable Subject Matter
Claims 19-21, 23-27, 29-30, 34-37, 39-43, 45-46 and 50-53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 19, 36 and 52-53, the prior art does not disclose or make obvious the limitation “each of said plurality of optical lenses having an aspheric curvature … wherein the polynomial curvature with multiple orders comprises a converging part and a diverging part with an inflection point disposed therebetween” in context of the remaining limitation of the aforementioned claims.  Specifically, in order to arrive at the limitation of claims 19, 36 and 52-53, one of ordinary skill in the art would have to modify the system of Robinson et al. (US 2009/0250094) that teaches a two dimensional lens array comprising a plurality of aspheric lenses 205s that correspond to a two dimensional array of solar cells 207s by replacing the plurality of lenses with the optical arrangement comprising optical elements 16 and 18 of Baker (US 4,456,783) that shows a lens having a second surface comprises a converging part and a diverging part with an inflection point disposed therebetween.  However, the optical arrangement of Baker is designed to focus the incoming light in the form of lines of images and not to focus points as that of Robinson.  Therefore, one of ordinary skill in the art would be required to make another modification to the system of Robinson in view of Baker based on the teaching of Vasylyev (US 2012/0012741) that teaches optical arrangement where the cylindrical lenses 10 (fig. 4), which focuses light in the form of lines of images, are modified to a two dimensional array of lenses 10, which focuses light in the form of focus points.  However, the modification would not have been obvious because there is no expectation of success that such modification would provide the intended effect because the optical arrangement of Baker requires moving the lens 16 of the optical arrangement relative to the lens 18 to focus the incoming light.  The movement of the lens 16 relative to the lens 18 of Baker is along one axis, the modification with the optical arrangement of Vasylyev would require the two sets of lenses to be moved in two perpendicular axes that is not taught by the prior art.  For the reasons above, it is concluded that the limitation of claims 16, 36, 52-53 along with their dependent claims are not disclosed or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/02/2021